206 F.2d 395
BICKFORDv.UNITED STATES.
No. 13812.
United States Court of Appeals Ninth Circuit.
August 19, 1953.

Norvell Milbern Bickford, appellant, in propria persona.
Edward W. Scruggs, U. S. Atty., Phoenix, Ariz., Oliver T. Hamilton, Asst. U. S. Atty., Tucson, Ariz., for appellee.
Before DENMAN, Chief Judge, and HEALY and BONE, Circuit Judges.
PER CURIAM.


1
Bickford appeals from a judgment, D.C., 109 F.Supp. 154, denying him relief on his motion under 28 U.S.C. § 2255, which he filed on February 6, 1953. This is his third motion on substantially the same grounds.


2
Section 2255 provides: "The sentencing court shall not be required to entertain a second or successive motion for similar relief on behalf of the same prisoner."


3
The judgment is affirmed.